DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Examiner acknowledges applicants’ arguments in the Response dated February 18, 2022 directed to the Non-Final Office Action dated December 2, 2021.  Claims 1-24 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-8, 11-15, 18-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Momemy, US 2003/0022614 A1 (hereinafter Momemy) in view of Main, JR., US 2019/0213830 (hereinafter Main).

Regarding Claim 1 (Currently Amended):  Momemy discloses a system comprising: 
at least one imaging device (Momemy, the sensor 210 senses a characteristic of the plurality of tokens 130; in one embodiment, the sensor 210 includes an image scanner which scans the token holder 120 to obtain an image of the plurality of tokens 130; in another embodiment, the sensor 210 includes a video camera to obtain image of the plurality of tokens 130 [0028]); and 
at least one computing device coupled to the at least one imaging device (Momemy, the table control unit 140 includes a sensor 210, a token processing unit 220, and a network interface 230 [0027] and [Fig. 2]); 
wherein: 
the at least one imaging device is configured to capture at least a portion of a gaming table to generate an image (Momemy, the sensor 210 senses a characteristic of the plurality of tokens 130; in one embodiment, the sensor 210 includes an image scanner which scans the 
the at least one computing device is configured to: 
obtain the image from the at least one imaging device (Momemy, the token processing unit 220 receives the output of the sensor 210, e.g., an image obtained by the sensor 210 [0029]); 
identify a gaming chip tube in a gaming chip tray (Momemy, another method is to create a matrix that matches to layout of the token holder 120; this matrix has a number of columns N corresponding to stacks of tokens [0035]; the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516 [0050]); 
determine a first position corresponding to an end of a plurality of gaming chips stacked in the gaming chip tube (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]); 
identify a gaming chip based at least in part on recognizing a predefined pattern on the spacer (Momemy, column 512 has four tokens of type 1; column 513 is empty, containing no tokens; column 514 has five tokens of type 2; column 515 has two tokens of type 3; column 516 has two tokens of type 1, two tokens of type 3, and three tokens of type 4 [0050])
determine a second position corresponding to the gaming chip (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]); and 
determine a first count of the plurality of gaming chips in the gaming chip tube based at least in part on the first position and the second position (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively; the regions 522 
Momemy fails to disclose a spacer.
Main teaches a spacer (Main, the formed columns can be interrupted by the chip spacers 18; the chip spacers 18 can be used to space apart known quantities of gaming chips, as is conventional in the art [0022] and [Fig. 1]).
Momemy discloses a technique to count tokens on a gaming table (Momemy [Abstract]).  A sensor senses a characteristic of each token in a plurality of tokens in a token holder on the gaming table (Momemy [Abstract]).  The characteristic represents a valuation of each token (Momemy [Abstract]).  A token processing unit coupled to the sensor to process the sensed characteristic to determine a count of the plurality of tokens (Momemy [Abstract]).
Main teaches a casino chip tray monitoring system configured for use with a casino game (Main [Abstract]).  A casino chip tray can include additional chip tubes (Main [0021]).  The chip tubes can be configured to contain gaming chips and one or more chip spacers (Main [0021]).  Formed columns can be interrupted by the chip spacers (Main [0022]).  The chip spacers can be used to space apart known quantities of gaming chips, as is conventional in the art (Main [0022]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the technique to count tokens on a gaming table as disclosed by Momemy with the use of spacers as taught by Main since the use of spacers is conventional in the art to separate gaming chips.  

Claims 2 (Currently Amended), 8 (Currently Amended), and 15 (Currently Amended):  Momemy further discloses wherein the at least one computing device is further configured to: 
identify a second gaming chip tube in the gaming chip tray (Momemy, another method is to create a matrix that matches to layout of the token holder 120. This matrix has a number of columns N corresponding to stacks of tokens [0035]; the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516 [0050]); 
determine a third position corresponding to a second end of a plurality of second gaming chips stacked in the second gaming chip tube (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]).
identify a second spacer based at least in part on recognizing the predefined pattern on the second spacer (Momemy, column 512 has four tokens of type 1; column 513 is empty, containing no tokens; column 514 has five tokens of type 2; column 515 has two tokens of type 3; column 516 has two tokens of type 1, two tokens of type 3, and three tokens of type 4 [0050]); 
determine a fourth position corresponding to the second spacer (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]); and 
determine a count of the plurality of second gaming chips in the second gaming chip tube based at least in part on the third position and the fourth position (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively; the regions 522 and 534 have the same identifying feature, so they are merged together to provide length L1=L1a+L1b. The regions 526 and 532 have the same identifying feature, so 

Regarding Claims 5 (Currently Amended), 12 (Currently Amended), and 19 (Currently Amended):  Momemy further discloses wherein the predefined pattern on the spacer differs from a pattern on any of a plurality of denominations of the plurality of gaming chips (Momemy, the tokens 130 include a number of tokens having at least one characteristic to correspond to the monetary valuation. The characteristic may be the size, the shape, the color of the tokens [0024]; since each token has some characteristic that is distinct from one another, the thresholder 540 separate the image into regions corresponding to the token types; for example, the distinct characteristic may be color, grey level, etc. [0058]).

Regarding Claims 6 (Currently Amended), 13 (Currently Amended), and 20 (Currently Amended):  Momemy further discloses wherein the at least one computing device is further configured to calculate a delta between the first position and the second position, and  determine the first count of the plurality of gaming chips by rounding a result of the delta divided by a predefined gaming chip size (Momemy, to determine the count of the tokens having the same identifying feature, and thus corresponding to the same type of denomination, there are a number of methods; one method is to divide the counting feature by a predetermined counting unit, such as the thickness of one token of the corresponding type; the quotient of this division corresponds to the count of the tokens; the total length, or counting feature, of the group of tokens can be expressed in any measurement unit as long as the predetermined counting unit uses the same measurement unit; for example, a measurement unit may be the pixel size as obtained by the scanner or video camera, or the actual size (e.g., in inches or millimeters) as calculated by the image analyzer 310 [0034]).

Claim 7 (Currently Amended):  Momemy discloses a method comprising: 
capturing, via at least one imaging device, an image corresponding to a gaming chip tray (Momemy, the sensor 210 senses a characteristic of the plurality of tokens 130; in one embodiment, the sensor 210 includes an image scanner which scans the token holder 120 to obtain an image of the plurality of tokens 130; in another embodiment, the sensor 210 includes a video camera to obtain image of the plurality of tokens 130 [0028]); 
identifying, via at least one computing device, a gaming chip tube in the gaming chip tray (Momemy, another method is to create a matrix that matches to layout of the token holder 120. This matrix has a number of columns N corresponding to stacks of tokens [0035]; the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516 [0050]); 
determining, via the at least one computing device, a first position corresponding to an end of a plurality of gaming chips stacked in the gaming chip tube (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]); 
identifying, via the at least one computing device, a gaming chip based at least in part on recognizing a predefined pattern on the gaming chip (Momemy, another method is to create a matrix that matches to layout of the token holder 120; this matrix has a number of columns N corresponding to stacks of tokens [0035]; the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516 [0050]); 
determining, via the at least one computing device, a second position corresponding to the gaming chip (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]); and 
determining, via the at least one computing device, a count of the plurality of gaming chips in the gaming chip tube based at least in part on the first position and the second position 
Momemy fails to disclose a spacer.
Main teaches a spacer (Main, the formed columns can be interrupted by the chip spacers 18; the chip spacers 18 can be used to space apart known quantities of gaming chips, as is conventional in the art [0022] and [Fig. 1]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the technique to count tokens on a gaming table as disclosed by Momemy with the use of spacers as taught by Main since the use of spacers is conventional in the art to separate gaming chips.  

Regarding Claims 11 (Previously Presented) and 18 (Currently Amended):  Momemy further discloses wherein the image is captured by the at least one imaging device capturing at least a portion of a gaming table (Momemy, the sensor 210 senses a characteristic of the plurality of tokens 130; in one embodiment, the sensor 210 includes an image scanner which scans the token holder 120 to obtain an image of the plurality of tokens 130; in another embodiment, the sensor 210 includes a video camera to obtain image of the plurality of tokens 130 [0028]). 

Regarding Claim 14 (Currently Amended):  Momemy discloses a non-transitory computer-readable medium on which is stored a program that is executable by at least one 
obtain an image from at least one imaging device (Momemy, the token processing unit 220 receives the output of the sensor 210, e.g., an image obtained by the sensor 210 [0029]); 
identify a gaming chip tube in a gaming chip tray (Momemy, another method is to create a matrix that matches to layout of the token holder 120. This matrix has a number of columns N corresponding to stacks of tokens [0035]; the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516 [0050]);
determine a first position corresponding to an end of a plurality of gaming chips stacked in the gaming chip tube (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]); 
identify a gaming chip based at least in part on recognizing a predefined pattern on the gaming chip (Momemy, another method is to create a matrix that matches to layout of the token holder 120; this matrix has a number of columns N corresponding to stacks of tokens [0035]; the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516 [0050]); 
determine a second position corresponding to the gaming chip (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]); and 
determine a count of the plurality of gaming chips in the gaming chip tube based at least in part on the first position and the second position (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively; the regions 522 and 534 have the same identifying feature, so they are merged together to provide length 
Momemy fails to disclose a spacer.
Main teaches a spacer (Main, the formed columns can be interrupted by the chip spacers 18; the chip spacers 18 can be used to space apart known quantities of gaming chips, as is conventional in the art [0022] and [Fig. 1]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the technique to count tokens on a gaming table as disclosed by Momemy with the use of spacers as taught by Main since the use of spacers is conventional in the art to separate gaming chips.  

Regarding Claims 21 (Currently Amended) and 22 (Currently Amended):  Momemy further discloses wherein the end of the plurality of gaming chips corresponds to a bottom of the gaming chip tube (Momemy, the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516; the image 510 has four corner points A, B, C, and D; the tokens may be mixed in the same column; there are four types of tokens; column 512 has four tokens of type 1; column 513 is empty, containing no tokens; column 514 has five tokens of type 2; column 515 has two tokens of type 3; column 516 has two tokens of type 1, two tokens of type 3, and three tokens of type 4 [0050] and [Fig. 5A]).

Regarding Claim 24 (Currently Amended):  Momemy discloses a system comprising: 
at least one imaging device (Momemy, the sensor 210 senses a characteristic of the plurality of tokens 130; in one embodiment, the sensor 210 includes an image scanner which scans the token holder 120 to obtain an image of the plurality of tokens 130; in another 
at least one computing device coupled to the at least one imaging device (Momemy, the table control unit 140 includes a sensor 210, a token processing unit 220, and a network interface 230 [0027] and [Fig. 2]); 
wherein: 
the at least one imaging device is configured to capture at least a portion of a gaming table to generate an image (Momemy, the sensor 210 senses a characteristic of the plurality of tokens 130; in one embodiment, the sensor 210 includes an image scanner which scans the token holder 120 to obtain an image of the plurality of tokens 130; in another embodiment, the sensor 210 includes a video camera to obtain image of the plurality of tokens 130 [0028]); and 
the at least one computing device is configured to: 
obtain the image from the at least one imaging device (Momemy, the token processing unit 220 receives the output of the sensor 210, e.g., an image obtained by the sensor 210 [0029]); 
identify a game chip based at least in part on recognizing a predefined pattern on the game chip (Momemy, another method is to create a matrix that matches to layout of the token holder 120. This matrix has a number of columns N corresponding to stacks of tokens [0035]; the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516 [0050]); 
identify a plurality of gaming chips that are stacked as a gaming chip stack in a gaming chip tube and that include the game chip on an end (Momemy, the token counting technique obtains an image 510 of the token holder 120 (FIG. 1) as produced by the sensor 210 (FIG. 2) and generates a processed image 520 [0049] and [Fig. 5A]; the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516; there are four types of tokens. Column 512 has four tokens of type 1; column 513 is empty, containing no tokens; 
determine a count of the plurality of gaming chips in the gaming chip tube based at least in part on a height of the gaming chip stack (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536; the regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]; the token count for each type of token is equal to the quotient of the division of the counting feature by the corresponding predetermined counting unit; for example, the predetermined counting unit for the length counting feature is the thickness of the token [0052]). 
Momemy fails to disclose a spacer.
Main teaches a spacer (Main, the formed columns can be interrupted by the chip spacers 18; the chip spacers 18 can be used to space apart known quantities of gaming chips, as is conventional in the art [0022] and [Fig. 1]).
As stated above with respect to claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the technique to count tokens on a gaming table as disclosed by Momemy with the use of spacers as taught by Main since the use of spacers is conventional in the art to separate gaming chips.  

Claims 3-4, 9-10, 16-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Momemy, in view of Main, and further in view of Shigeta, US 2018/0075698 A1 (hereinafter Shigeta).

Regarding Claims 3 (Currently Amended), 9 (Currently Amended), and 16 (Currently Amended):  Momemy further discloses wherein an image capturing device is 
obtain a second image (Momeny, a casino or a gaming house needs to keep track of the amount of tokens continuously to avoid theft or loss [0006]);  
determine a third position corresponding to the end of the plurality of gaming chips in the second image (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]); 
determine a fourth position identified using the second image (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively [0051]); and 
determine a second count of the plurality of gaming chips in the gaming chip tube based at least in part on the third position and the fourth position (Momemy, the processed image 520 has seven regions 522, 524, 526, 528, 532, 534, and 536. The regions 522, 524, 526, 528, 532, 534, and 536 have lengths L1a, L2, L3a, L4a, L3b, L1b, and L4b, respectively; the regions 522 and 534 have the same identifying feature, so they are merged together to provide length L1=L1a+L1b. The regions 526 and 532 have the same identifying feature, so they are merged together to provide length L3=L3a+L3b. Regions 528 and 536 have the same identifying feature, so they are merged together to provide length L4=L4a+L4b [0051]). 
Momemy fails to explicitly disclose further comprising at least one second imaging device, wherein the at least one second imaging device is configured to capture at least a portion of the gaming chip tray, and the at least one computing device is further configured to: 
obtain a second image from the at least one second imaging device.

obtain a second image from the at least one second imaging device (Shigeta, the upper chip tray 17a can be imaged by the camera device 2 in the state of FIG. 9A, and the lower chip tray 17b can be imaged by the camera device 2 in the state of FIG. 9B; in the state illustrated in FIG. 9B, the upper chip tray 17a and the lower chip tray 17b can be imaged at the same time and in the state of being distinguishable from each other by the camera device 2c; in addition, the upper chip tray 17a and the lower chip tray 17b may be captured separately in the state of FIG. 9B [0062]).
Momemy discloses a technique to count tokens on a gaming table (Momemy [Abstract]).  A sensor senses a characteristic of each token in a plurality of tokens in a token holder on the gaming table (Momemy [Abstract]).  The characteristic represents a valuation of each token (Momemy [Abstract]).  A token processing unit coupled to the sensor to process the sensed characteristic to determine a count of the plurality of tokens (Momemy [Abstract]).
Shigeta teaches where two camera devices can be used to image a chip tray (Shigeta [0062] and [Fig. 9B]).  In one embodiment, a chip tray is made up of an upper chip tray and a lower chip tray that may be imaged by one or two separate cameras (Shigeta [0062] and [Fig. 9B]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the technique to count tokens on a gaming table as disclosed by Momemy with two cameras as taught by Shigeta to allow for the simultaneous imaging of a chip tray made up of an upper and a lower chip tray.  
Main further teaches identify the spacer based at least in part on recognizing the predefined pattern on the spacer in the second image (Main, the formed columns can be 

Regarding Claims 4 (Currently Amended), 10 (Currently Amended), and 17 (Currently Amended):  Shigeta further teaches wherein the at least one computing device is further configured to: 
determine that the second count of the plurality of gaming chips fails to match the first count of the plurality of gaming chips (Shigeta, the management control device 14 calculates the balance of the chips as the gaming chips from the value of the chips as the gaming chip bet on the game table 4 for each game and the win or lose result of the game, and verifies the increase in the balance of the chips as the gaming chips in the chip tray 17 after the game in the present embodiment; when the difference is detected in this verification [0072]); and 
perform a remedial action responsive to the determination that the first count fails to match the second count (Shigeta, when the difference is detected in this verification, the management control device 14 issues an alarm or adds a record indicating the difference to a record of the video captured by the camera device 2 [0072]).

Regarding Claim 23 (Currently Amended):  Momemy further discloses wherein the end of the plurality of gaming chips corresponds to a bottom of the gaming chip tube (Momemy, the image 510 of the token holder has five columns or stacks of tokens 512, 513, 514, 515, and 516; the image 510 has four corner points A, B, C, and D; the tokens may be mixed in the same column; there are four types of tokens; column 512 has four tokens of type 1; column 513 is empty, containing no tokens; column 514 has five tokens of type 2; column 515 has two tokens of type 3; column 516 has two tokens of type 1, two tokens of type 3, and three tokens of type 4 [0050] and [Fig. 5A]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/            Primary Examiner, Art Unit 3715